DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al., U.S. Patent 5, 121, 599 in view of Waissi et al., U.S. Patent Publication 2017/0101935.

As per claims 1 and 9, Snyder et al. disclose an oil scavenge system and method for a gas turbine engine (col. 1, lines 5-9) comprising an oil tank (26) and at least one bearing chamber (50), the system comprising:
 	 at least one primary scavenge pump (25), a manifold (conduit near 25), a deaerator (col. 4, lines 59-67) and a filter unit (14, 18);
 	the at least one primary scavenge pump (25) configured to pump oil from the at least one bearing chamber (50) to the manifold (conduit near 25) whilst raising the pressure of the oil from a starting pressure to a first pressure elevated (while in pump 25) with respect to the starting pressure;
 	wherein the manifold is pressurized to substantially maintain the oil at said first pressure.

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Snyder et al. with a second, lower pressure, pump, as taught by Waissi et al., for the purpose of limiting/preventing cavitation risks inside the higher pressure pump (para [0038]). 

As per claims 2 and 10, Snyder et al. and Waissi et al. as set forth above, Snyder et al. as modified, disclose the secondary scavenge pump (25) is or comprises a single pump unit (25) (Fig. 1, Snyder).  For clarity, Examiner refers to pump (25) as the secondary pump and pump (201, Snyder) as the primary pump.

As per claims 3 and 11, Snyder et al. and Waissi et al. as set forth above, Snyder et al. as modified, disclose the claimed invention except for the secondary scavenge pump is or comprises a plurality of pump units.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of secondary pumps to enable more areas to be lubricated or have a backup pump available if needed, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claims 4 and 12, Snyder et al. and Waissi et al. as set forth above, Snyder et al. as modified, disclose the claimed invention except for each of the plurality of pump units is driven individually.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to drive pump units individually since Examiner takes official notice it was known in the art that aircraft turbine engines require additional safety requirements which would include driving pump units individually to try to prevent failure of all pump units at one time.

As per claims 6 and 14, Snyder et al. and Waissi et al. as set forth above, Snyder et al. as modified, disclose the claimed invention except for the first pressure is between from 103 kN/m? to 483 kN/m (10 psi to 70 psi), and the second pressure range is between from 55 psi to 85 psi, the second elevated pressure being greater than the first elevated pressure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the scavenge system for lubrication efficiency and cavitation prevention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As per claim 7, Snyder et al. and Waissi et al. as set forth above, Snyder et al. as modified, disclose a gas turbine engine (col. 3, lines 1-8) comprising:
 	an oil scavenge system of claim 1; an oil tank (26); and at least one bearing chamber (50).

As per claim 8, Snyder et al. and Waissi et al. as set forth above, Snyder et al. as modified disclose an aircraft (col. 2, lines 11-15) including a gas turbine engine (col. 3, lines 1-8) of claim 7.


Allowable Subject Matter
 	Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest an oil scavenge system for a gas turbine engine including, the system comprising: at least one primary scavenge pump, a manifold, a secondary scavenge pump, a deaerator and a filter unit; the at least one primary scavenge pump configured to pump oil from at least one bearing chamber to the manifold whilst raising the pressure of the oil from a starting pressure to a first pressure elevated with respect to the starting pressure; wherein the manifold is pressurized to substantially maintain the oil at said first pressure; and wherein the secondary scavenge pump is configured to pump oil from the manifold at the first pressure and to raise the pressure of the oil from the first pressure to a second pressure elevated with respect to the first pressure; the secondary scavenge pump is or comprises a plurality of pump units; each of the plurality of pump units is driven in combination with one or more of the other pump units of the plurality of pump units.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654